DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 16-20, in the reply filed on 3/29/2022 is acknowledged. Claims 11-15 have been withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani (US20050237189) .

	Regarding claim 1, Tani discloses a robot cleaner comprising: 
	a main body (Paragraph 0030, line 1 ” As a more specific aspect based on those described above, there is provided a self-propelled cleaner having a body equipped with a cleaning mechanism and a drive mechanism equipped with drive wheels that are disposed at the left and right side of said body and their rotations can be controlled individually to enable steering and driving of said cleaner.”); 
	a drive wheel installed on the main body (Paragraph 0069, line 2 The drive wheel is disposed at the right and left side of the body, one at each side, and a free-rotating wheel without a driving source is disposed at the front center of the bottom of the body.”); 
	a drive motor configured to rotate the drive wheel (Paragraph 0069, line 1 “The traveling system unit 40 comprises motor drivers 41R, 41L; drive wheel motors 42R, 42L; a gear unit (not shown); and drive wheels, both of which are driven by the drive wheel motors 42R, 42L.”); 
	a travelling sensor configured to detect rotation of the drive wheel (Paragraph 0069, line 4 “Furthermore, the rotation direction and rotation angle of actual drive wheels can be precisely detected based on the output from a rotary encoder that is mounted integrally with the drive motors 42R, 42L.”); 
	a first optical sensor (Figure 2 Element 31FM and Paragraph 0059 “The obstacle monitoring unit 30 comprises the passive sensor 31 (31R, 31FR, 31FM, 31FL, 31L, 31CL) as a ranging sensor for auto focus (hereinafter, called AF); an AF sensor communication I/O 32 as a communication interface to the passive sensor 31; an illumination LED 33; and an LED driver 34 to supply a driving current to each LED. First, the construction of the passive sensor for AF 31 will be described. Fig.3 shows a schematic construction of the passive sensor for AF 31 comprising almost parallel biaxial optical systems 31a1, 31a2; CCD line sensors 31b1, 31b2 disposed approximately at the image focus locations of said optical systems 31a1 and 31a2 respectively; and an output I/O 31c to output image data taken by each of the CCD line sensors 31b1 and 31b2.”) configured to detect an obstacle located in a moving direction in which the main body moves (Paragraph 0061 “Out of the passive sensors for AF 31R, 31FR, 31FM, 31FL, 31L, and 31CL; the 31FR, 31FM, 31FL are used to detect an obstacle located straight ahead of the cleaner, the 31R, 31L are for detecting an obstacle located immediately ahead of the left or right side of the cleaner, and the 31CL is for detecting a distance to the forward ceiling.”); 
	a cleaning tool configured to clean a floor (Figure 1 Element 50 and Paragraph 0071 “This cleaning mechanism of this self-propelled cleaner comprises side brushes disposed at both sides of the front of the cleaner that sweeps together dust around the center of the body to drive the suction fan and the like existing on the floor around both sides of the body, a main brush that scoops up the dust collected around the center of the body, and a suction fan that sucks in the dust scooped up by the main brush and feeds it to a dust box.”); 
	a second optical sensor configured to acquire an image of the floor (Paragraph 0064 “The passive sensors for AF 31R, 31L which detect an obstacle located immediately ahead of the right and left sides of the cleaner are mounted obliquely toward a floor relative to vertical direction. The passive sensor for AF 31R disposed at the left side of the body faces opposite direction so as to pick up an image of the area immediately ahead of the right side of the body and to the right across the body. The passive sensor for AF 31L disposed at the right side of the body also faces the opposite direction so as to pick up an image of the area immediately ahead of the left side of the body and to the left across the body.” Elements AF 31R and 31L are the second optical sensors that acquire an image of the floor to the right and left of the cleaner); and 
	at least one processor (Figure 1 Element 10) electrically connected to the drive motor, the travelling sensor, the first optical sensor, and the second optical sensor (Paragraph 0053 “FIG. 1 is a block diagram showing the schematic construction of a self-propelled cleaning according to this invention. As shown in the figure, the cleaner comprises a control unit 10 to control individual units; a human sensing unit 20 to detect a human or humans around the cleaner; an obstacle detecting unit 30 to detect an obstacle or obstacles around the cleaner; a traveling system unit 40 for traveling; a cleaning system unit 50 to perform a cleaning; a camera system unit 60 to take an image of a predetermine range; a wireless LAN unit 70 for wireless connection to a LAN; and an optional unit 80. The body of the cleaner has a flat rough cylindrical shape.”), 
	wherein the at least one processor is configured to: 
	determine a first moving distance moved by the main body based on an output of the travelling sensor (Paragraph 103, lines 3-4 “In this embodiment, the past travel route and the presence or absence of walls detected during the travel are being written on a map reserved in memory area, based on detection results of said rotary encoder. It is determined whether or not surrounding walls are continuous, surrounding areas of detected obstacles are also continuous, and the cleaning travel covered all the areas excluding the obstacles.” The rotary encoder is the travelling sensor) and an output of the second optical sensor (Paragraph 0097, line 4 “While the wheels is turning, detection results of step sensors, specifically the passive sensors for AF 31R, 31L, are input to determine whether or not an obstacle exist.”), 
	determine a second moving distance moved by the main body based on the output of the second optical sensor in response to detection of the obstacle (Paragraph 0098 “In Step S290, to change the travel route, the cleaner travels forward while scanning obstacles. When the cleaner comes near a wall, it turns right 90 degrees and moves forward.”), and 
	control the cleaning tool to clean the floor in a vicinity of the obstacle in response to the second moving distance based on the output of the second optical sensor being greater than a threshold distance (Paragraph 0096 “Step S260 determines whether or not the cleaner need to get around by making a comprehensive assessment of the results of each sensor. If the cleaner need not to get around a cleaning process in Step S270 is performed. The cleaning process is a process of sucking in dust on a floor while rotating the side brush and the main brush, specifically, issuing a command to drive the motor drivers 53R, 53L, 54, 56 to drive motors 51R, 51L, 52, 55 respectively. Needless to say, said command is issued at all times during a travel and is stopped when a terminating condition described below is satisfied.” And paragraph 0098, lines 3-4 “If the cleaner stops just before the wall the forward travel distance is about the width of the body. After moving forward by that distance, the cleaner performs a 90 degree right turn again in Step S300.” That forward travel distance is the threshold distance).

	Regarding claim 2, Tani discloses the robot cleaner of claim 1, wherein the threshold distance is based on a distance to the obstacle at a time when the obstacle is detected (Paragraph 0098 line 3 “If the cleaner stops just before the wall the forward travel distance is about the width of the body.”).

Claim(s) 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IRobot (JP2012130781).
	
	Regarding claim 16, IRobot discloses a robot cleaner comprising: 
	a main body (Figure 1 Element 102); 
	a drive wheel installed on the main body (Figure 2 Element 114); 
	a drive motor configured to rotate the drive wheel (Paragraph 0025 “The drive system 104 includes a left drive wheel assembly 112, a right drive wheel assembly 114, and a leg wheel assembly 116. The drive wheel assemblies 112 and 114 and the leg wheel assembly 116 are connected to the chassis 102 and become a support of the robot 100. The controller 108 can provide commands to the drive system to drive the drive wheel assemblies 112 and 114 forward or backward to steer the robot 100. For example, a command is sent by the controller to engage both drive wheel assemblies in the forward direction, causing the robot 100 to move forward. In another case, a command can be sent for a left turn that drives the left drive wheel assembly 112 forward, while driving the right drive wheel assembly 114 backward, and the robot when viewed from above 100 will turn clockwise.”); 
	a wheel displacement sensor configured to detect displacement of the drive wheel (Paragraph 0051 “The wheel removal sensor 166 detects the downward displacement of the leg ring 164 with respect to the chassis 102. The wheel removal sensor 166 determines whether the leg ring 164 is in contact with the work surface.”); 
	an optical sensor (Paragraph 0052 “Wheel-floor proximity sensor 168 is housed adjacent to leg ring 164. The wheel-floor proximity sensor 168 detects the proximity of the floor to the chassis 102. The wheel-floor proximity sensor 168 includes an infrared (IR) emitter and an IR receiver. The IR emitter generates an IR signal. The IR signal reflects from the work surface. The IR receiver detects the reflected IR signal to determine the proximity of the work surface. Alternatively, the wheel-floor proximity sensor 168 may use another type of sensor, such as a visible light sensor. Wheel-floor proximity sensor 168 prevents robot 100 from falling from a cliff in a work surface such as a staircase or shelf. In some implementations, the drive wheel assemblies 112, 114 each include a wheel-floor proximity sensor.”) configured to acquire an image of a floor (The wheel-floor proximity sensor uses an emitter and receiver to acquire an image of the floor and determine if the robot is near a cliff); and 
	at least one processor (Controller 108) electrically connected to the drive motor (Paragraph 0025 Line 3 “The controller 108 can provide commands to the drive system to drive the drive wheel assemblies 112 and 114 forward or backward to steer the robot 100.”), the wheel displacement sensor (Paragraph 0030 lines 2-3 “The robot 100 includes a control device 108 that communicates with a bumper microcontroller 107A that simultaneously controls an omnidirectional light receiver, a directional light receiver, a proximity sensor 134, and a collision sensor 132. Controller 108 monitors all other sensor inputs, including cliff sensor 140 and motor current sensors for each motor.” Controller 108 controls all other sensors which would include wheel removal sensor 166), and the optical sensor (Paragraph 0030 lines 2-3 “The robot 100 includes a control device 108 that communicates with a bumper microcontroller 107A that simultaneously controls an omnidirectional light receiver, a directional light receiver, a proximity sensor 134, and a collision sensor 132. Controller 108 monitors all other sensor inputs, including cliff sensor 140 and motor current sensors for each motor.” Controller 108 controls all other sensors which would include wheel-floor proximity sensor 168), 
	wherein the at least one processor is configured to detect lifting of the main body in response to an output of the wheel displacement sensor and the optical sensor (Paragraph 0055 “In some cases, the drive system 104 may further include a verification system that verifies the operability of the floor proximity sensor when all wheels are derailed. This verification is based on the presumption that it is highly probable that all wheels have been derailed as a result of the robot being lifted from the floor by humans, and not all floor proximity sensors will necessarily match the floor surface. Check to see if it is not (reflections not measured or reflections too strong). Any sensor that matches the floor surface or excessively strong reflection (eg, indicating a blocked sensor) is considered obstructed. In response to this detection, the robot can initiate a maintenance report session that indicates that the floor proximity sensor should be cleaned by an indication or light. In response to this detection, the robot inhibits forward movement until all floor proximity sensors are cleaned and functioning as determined by the verification procedure. For example, a mechanical switch sensor can be positioned at a location 176 above the ankle 164, which causes the sensor to close when the ankle is pushed (eg, when it is pushed up by the floor), and thus an alternating signal that the leg 164 is on the floor is supplied to the controller 108.” Controller 108 uses the sensors to determine the proximity of the chassis to the floor and if the wheels are derailed from as a result of the robot being lifted).

	Regarding claim 17, IRobot discloses the robot cleaner of claim 16, further comprising: 
	a collision sensor (Element 132) electrically connected to the at least one processor (Paragraph 0030 line 2 “The robot 100 includes a control device 108 that communicates with a bumper microcontroller 107A that simultaneously controls an omnidirectional light receiver, a directional light receiver, a proximity sensor 134, and a collision sensor 132.”) and configured to detect collision with an obstacle (Paragraph 0038 line 3 “The drive system 104 can be configured to change the orientation setting in response to a signal received from the collision sensor 132 indicating contact with an obstacle”.)
	wherein, in response to collision with the obstacle being detected by the collision sensor, the at least one processor is further configured to: 
		control the drive motor such that the main body moves backward in a direction away from the obstacle (Paragraph 0038 lines 3-5 “The drive system 104 can be configured to change the orientation setting in response to a signal received from the collision sensor 132 indicating contact with an obstacle. For example, the drive system 104 can be configured to change the orientation setting in response to signals received from the collision sensor 132 and the proximity sensor 134 so that the robot 100 follows an obstacle. In another example, the drive system 104 can be configured to change orientation to guide the robot 100 away from obstacles.” Based on a signal from collision sensor 132, the drive system can be configured to change orientation to guide the robot away from obstacle), and 
		detect lifting of the main body during the backward movement (As addressed in the rejection for claim 16 above regarding lifting of the robot, the processor controls both wheel removal sensor 166, which detects contact of the wheel with the floor surface, and wheel-floor proximity sensor 168, which detects proximity of the floor to the chassis. Both sensors detect lifting of the main body and are controlled by the controller 108. Thus, the processor is configured to detect lifting which would include lifting during a backward movement).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Lee et al (US20180103812).
	
	Regarding claim 3, Tani discloses all elements of the current invention as stated above except wherein the cleaning tool includes the following features disclosed by Lee: 
	a shutter provided on the main body (Figure 4 Element 100 shutter assembly), the shutter configured to protrude toward the floor or retract into the main body (Paragraph 0068, line 1-2 “A shutter assembly 100 including a shutter 110, which may be drawn out from or put into the main body 10, may be installed in front of the suction part 20. The shutter 110 may be arranged lengthwise in front of the suction part 20.”); and 
	a drum brush configured to sweep dust on the floor (Paragraph 0067, lines 1-3 “The suction part 20 of the main body 10 may be configured to suck in dirt on the floor together with air through a suction force. The suction part 20 may include the intake 21 formed on the front of the main body 10. A drum brush 40 may be installed on the intake 21 to sweep up dust on the floor.”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tani to incorporate the teachings of Lee to provide a shutter and drum brush on the robot cleaner. Doing so would allow the drum brush to loosen the dirt and debris on the ground and the shutter would allow the cleaner to have increased suction by protruding the shutter towards the floor in front of the suction inlet.

	Regarding claim 4, Tani in view of Lee teaches the robot cleaner of claim 3, wherein, in response to the second moving distance moved by the main body after the detection of the obstacle that is greater than the threshold distance (Paragraph 0088 “Accordingly, if the robot vacuum cleaner 1 detects a wall or an obstacle with the sensor 13 arranged on the front of the main body 10 of the robot vacuum cleaner 1 while being driven, the robot vacuum cleaner 1 may be moved to press itself against the wall or the obstacle and the shutter 110 may be driven by the shutter driver 120 to be drawn out, or extended, forward from the main body 10. The sensor 13 may include a camera, a three dimensional (3D) sensor, an image extractor, etc.”), the at least one processor is further configured to control the cleaning tool such that the shutter is lowered toward the floor and control the drive motor such that the main body moves backward (Paragraph 0087 “The robot vacuum cleaner 1 may include the controller 150 equipped in the main body 10. The controller 150 may control the shutter driver 120 to extend the shutter 110 from the main body 10 if the sensor 13 detects a wall or an obstacle. The controller 150 may also control the main body 10 for the shutter 110 to be moved backward while being drawn out from the main body 10 or for the shutter 110 to be moved forward while being put into the main body 10. The controller 150 may be configured to independently control the shutter driver 120 and the wheel 14 of the main body 10.” and Paragraph 0097 “Furthermore, the drawn-out shutter 110 may be arranged to protrude to almost the same line with the front line of the main body 10 or protrude further from the front line of the main body 10 so as to contact the adjoining edge between the wall and the floor. While the shutter 110 is drawn out from the main body 10, the controller 150 controls the robot vacuum cleaner 1 to be moved backward (operation S3).”).

	Regarding claim 5, Tani discloses all elements of the current invention as stated above except the robot cleaner of claim 3, further comprising: a collision sensor electrically connected to the at least one processor and configured to detect collision with the obstacle, wherein, in response to collision of the obstacle being detected by the collision sensor, the at least one processor is further configured to control the cleaning tool such that the shutter is lowered toward the floor, and control the drive motor such that the main body moves backward.

	Lee teaches a collision sensor electrically connected to the at least one processor and configured to detect collision with the obstacle (Paragraph 0066, line 4 “The sensor 13 installed on the bumper 12 may include a contact sensor configured to detect contact of the bumper 12 of the robot vacuum cleaner 1 against the obstacle or the wall while the robot vacuum cleaner 1 is being driven.”), wherein, in response to collision of the obstacle being detected by the collision sensor, the at least one processor is further configured to control the cleaning tool such that the shutter is lowered toward the floor, and control the drive motor such that the main body moves backward (Paragraph 0087 “The robot vacuum cleaner 1 may include the controller 150 equipped in the main body 10. The controller 150 may control the shutter driver 120 to extend the shutter 110 from the main body 10 if the sensor 13 detects a wall or an obstacle. The controller 150 may also control the main body 10 for the shutter 110 to be moved backward while being drawn out from the main body 10 or for the shutter 110 to be moved forward while being put into the main body 10. The controller 150 may be configured to independently control the shutter driver 120 and the wheel 14 of the main body 10.” and Paragraph 0097 “Furthermore, the drawn-out shutter 110 may be arranged to protrude to almost the same line with the front line of the main body 10 or protrude further from the front line of the main body 10 so as to contact the adjoining edge between the wall and the floor. While the shutter 110 is drawn out from the main body 10, the controller 150 controls the robot vacuum cleaner 1 to be moved backward (operation S3).”).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tani to incorporate the teachings of Lee to provide a collision sensor on the robot cleaner. Doing so would allow the robot cleaner to have a sensor for detecting physical contact of the robot cleaner and an obstacle during instances of suboptimal optical conditions. This contact sensor would also allow the robot cleaner to position itself in contact with the obstacle for optimal cleaning around the obstacles.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Kim (US20040210343).

	Regarding claim 6, Tani discloses all elements of the current invention as stated above except wherein the second optical sensor includes: a tube provided on the main body, a support member supported by the tube, and a light emitting device and an image sensor provided on the support member, and wherein the at least one processor is further configured to determine the moving direction and the second moving distance of the main body based on an image of the floor being acquired by the image sensor.

	Kim teaches wherein the second optical sensor includes: 
	a tube provided on the main body (Figure 4 Element 130), 
	a support member supported by the tube (See annotated drawing below. The tube supports the support member by providing a structure to reflect the light from the light emitting device towards the floor), and 
	a light emitting device (Figure 4 Element 140) and an image sensor (Figure 4 Element 110) provided on the support member (See annotated drawing below. The light emitting device 140 and image sensor 110 are provided on the support member) and 
	wherein the at least one processor is further configured to determine the moving direction and the second moving distance of the main body based on an image of the floor being acquired by the image sensor (Paragraph 0038-0039 “First, when the luminous diode 140 irradiates light, the light is directively irradiated onto the bottom surface through the light guide 130 formed at the body of the mobile robot. Herein, the irradiated light is reflected in several directions along the bottom surface, and the reflected light is focused through the light lens 120. Accordingly, the image sensor 110 senses intensity change of the light reflected onto the bottom surface and captures an image about the bottom surface. According to that, displacement can be measured by comparing the captured image with a previous image stored in the memory. Afterward, the microcomputer 50 calculates moving direction and motion of the mobile robot on the measured displacement value and outputs an actual moving distance.”).

    PNG
    media_image1.png
    239
    471
    media_image1.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tani to incorporate the teachings of Kim to provide a second optical sensor including a tube, a support member, a light emitting device, and an image sensor. Doing so would allow the robot cleaner to have a sensor for taking an image of the floor to more accurately determine the distance and direction traveled by the robot cleaner.

	Regarding claim 7, Tani in view of Kim teaches the robot cleaner of claim 6, wherein the at least one processor is further configured to determine the moving direction and the second moving distance of the main body based on a difference between the acquired image of the floor and a previously stored image of the floor (Paragraph 0038 lines 3-4 “Accordingly, the image sensor 110 senses intensity change of the light reflected onto the bottom surface and captures an image about the bottom surface. According to that, displacement can be measured by comparing the captured image with a previous image stored in the memory.” And paragraph 0039 “Afterward, the microcomputer 50 calculates moving direction and motion of the mobile robot on the measured displacement value and outputs an actual moving distance.”).

	Regarding claim 8, Tani in view of Kim teaches the robot cleaner of claim 6, wherein the tube is provided with an assembly protrusion (See annotated drawing below), and wherein the support member is provided with an assembly groove (See annotated drawing below) at a position corresponding to a position of the assembly protrusion.

    PNG
    media_image2.png
    259
    471
    media_image2.png
    Greyscale




Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Kim (US20040210343) and further in view of Jeong (US20150112538).
	
	Regarding claim 9, Tani in view of Kim teaches all elements of the current invention as stated above except a third optical sensor provided on a bottom surface of the main body, and configured to emit light toward the floor and receive light reflected from the floor, 
	wherein the at least one processor is further configured to: 
		control the third optical sensor to emit light toward the floor, and 
		in response to non-reception of light reflected from the floor by the third optical sensor, turn off the light emitting device of the second optical sensor.

	Jeong teaches a third optical sensor (Paragraph 0110-0111 “The obstacle sensing unit 14 includes an obstacle sensing module 100 to irradiate planar light in a forward or lateral direction of the cleaning robot 1, and then to detect reflection light reflected from an obstacle, for obstacle detection.” and figure 2d element 100) provided on a bottom surface of the main body (Figure 2d shows element 100 provided on the bottom surface of the internal top surface of the main body), and configured to emit light toward the floor and receive light reflected from the floor (Figure 16a shows the obstacle sensing module emitting light towards the floor and having it reflected back. Paragraph 0342 “Planar light advancing toward the floor 9 is reflected from the floor 9, and is transmitted to the obstacle sensing module 100.”), 
	wherein the at least one processor is further configured to: 
		control the third optical sensor to emit light toward the floor (Paragraph 0135 “The obstacle sensing controller 130 may generate optical control signals to control turn-on/off of the light source 112, and may generate obstacle sensing information, based on an image signal applied to the obstacle sensing controller 130. For example, the obstacle sensing information may include the distance from the body to the sensed obstacle, the position of the obstacle, the height of the obstacle, the shape of the obstacle, a fall point, etc.”), and 
		in response to non-reception of light reflected from the floor by the third optical sensor (Paragraph 0135 “The obstacle sensing controller 130 may generate optical control signals to control turn-on/off of the light source 112, and may generate obstacle sensing information, based on an image signal applied to the obstacle sensing controller 130. For example, the obstacle sensing information may include the distance from the body to the sensed obstacle, the position of the obstacle, the height of the obstacle, the shape of the obstacle, a fall point, etc.” A person having ordinary skill in the art would recognize that a non-reception of light from the floor would be considered important obstacle sensing information and would be a signal that could be used to determine if the light source should be turned off), turn off the light emitting device of the second optical sensor (A person having ordinary skill in the art would have the understanding that reducing the number of parts such as light emitters would be beneficial to prevent extra parts to maintain and to cut down on the manufacturing costs. Therefore, the light emitter could be used to emit light that is sensed by both the second and third optical sensor. A non-reception signal from the third optical sensor would then turn off the light that is used by the second and third sensors).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tani in view of Kim and further in view of Jeong to provide a third optical sensor configured to emit and receive light reflected from the floor and have the process control the third optical sensor and turn off the light emitting device of the second optical sensor when there is a non-reception of light reflected from the floor by the third optical sensor. Doing so would allow the third optical sensor to act as a backup for controlling the light emitting device in case the second optical sensor malfunctions due to blockage or damage. The second optical sensor would be shining directing onto the floor and may be very bright to the eyes of a user if lifted by to examine the bottom surface of the robot to check for obstructions to the suction inlet or tangles of the brush.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Kim as applied to claim 6 above, and further in view of Lee (KR20070027840).

	Regarding claim 10, Tani in view of Kim teaches all elements of the current invention as stated above except wherein the at least one processor is further configured to initialize the second optical sensor in response to non-reception of a response signal from the second optical sensor.

	Lee teaches wherein the at least one processor is further configured to initialize the second optical sensor in response to non-reception of a response signal from the second optical sensor (KR_20070027840_description_translation Page 5 Paragraphs 6-8 recite “As described above, when the driving signal is disconnected and at the same time, the condition that the abnormal signal of the floor detection sensor and the change signal of the direction angle detection sensor are output is satisfied, the robot cleaner 100 is lifted by the kidnap. In operation S3, the robot cleaner 100 stops the operation of the suction unit 110 and the driving driver 120 of the robot cleaner 100. 
After that, when the robot cleaner 100 moves to another place by the user and lands on the bottom surface (S4), the distance L2 between the bottom surface and the bottom surface of the main body 101 is equal to or less than the preset distance L1. (L1≥L2) The bottom surface detection sensor 150 outputs a normal signal to the controller 180 (S5). 
The controller 180 determines that the robot cleaner 100 lands on the floor surface through the normal signal input to the controller 180, initializes the location map previously stored in the memory unit 181, and then resets the camera unit 170, a new location map corresponding to the changed cleaning area is newly created and stored in the memory unit 181 through the normal mapping process using the mapping process (S6).” Lifting the robot cleaner creates an abnormal signal which stops the suction unit and driving driver. This abnormal signal is a non-reception of response signal and the controller 180 initializes the optical sensor to wait for a normal signal response to put the robot cleaner in condition to resume operation).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the modified invention of Tani to be modified in further view of Lee to configure the processor to initialize the second optical signal in response to a non-reception of a response signal from the second optical sensor. Doing so would allow the robot cleaner to wait for a normal signal to be detected and resume the cleaning operation. This would prevent the cleaner to have to start the cleaning operation from the beginning after a non-reception of a response signal from the second optical sensor. The robot cleaner would wait for the signal to be received again and resume the cleaning operation.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over IRobot in view of Ryu (US20180098676).

	Regarding claim 18, IRobot discloses all elements of the current invention as stated above except a display electrically connected to the at least one processor,
	wherein the at least one processor is further configured to control the display to display a message indicating that the main body has been lifted in response to detection of the main body being lifted.

	Ryu teaches a display (Paragraph 0076 “As illustrated in FIG. 3, the user interface 120 may be disposed on the top surface of the main body 101 of the cleaning robot 100 and may include a plurality of input buttons 121 configured to receive control commands from the user and a display 123 configured to display information on the operation of the cleaning robot 100.”) electrically connected to the at least one processor (Paragraph 0073 line 1 “The main body 101 and the sub body 103 may be provided with a user interface 120 configured to interact with a user, an antenna unit 125 configured to receive an RF signal transmitted from the station 200 , a motion sensing unit 130 configured to detect information on movement of the cleaning robot 100 , an obstacle sensing unit 140 configured to sense an obstacle O located in a space to be cleaned, an image acquisition unit 150 configured to acquire images of surrounding areas of the cleaning robot 100 , a moving unit 160 configured to move the cleaning robot 100 , a cleaning unit 170 configured to clean the space to be cleaned, a memory 180 configured to store programs and data related to the operation of the cleaning robot 100 , and a controller 110 configured to control the operation of the cleaning robot 100 , inside and outside the main body 101 and the sub body 103.” The controller 110 is configured to control operation of the cleaning robot 100. As disclosed in paragraph 0076, the display 123 is configured to display information on the operation of the cleaning robot 100. Thus, the controller 110 would need to be connected to the display 123 to display the information of the operation of the cleaning robot), 
	wherein the at least one processor is further configured to control the display to display a message indicating that the main body has been lifted in response to detection of the main body being lifted (As disclosed by IRobot, the wheel removal sensor 166 and wheel-floor proximity sensor 168 detect lifting of the robot. A person having ordinary skill in the art would be within the scope of their ability to have this information be part of the information displayed on the display 123 taught by Ryu).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified IRobot to incorporate the teachings of Ryu to provide a display electrically connected to the processor to display a message indicating the main body has been lifted. Doing so would allow a user to pick up the robot and have the display provide information about the operation of the robot including the condition of the sensors. A lack of a message indicating the robot was lifted would inform the user that the sensors did not detect the lift and allow the user to know that the sensors were not working correctly.

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IRobot in view of Kim (US20040210343).

	Regarding claim 19, IRobot discloses all elements of the robot cleaner as stated above except wherein the optical sensor includes: 
	a tube provided on the main body; 
	a support member supported by the tube; and 
	a light emitting device and an image sensor, provided on the support member.

	Kim teaches wherein the optical sensor includes: 
	a tube provided on the main body (Figure 4 Element 130); 
	a support member supported by the tube (See annotated drawing below. The tube supports the support member by providing a structure to reflect the light from the light emitting device towards the floor); and 
	a light emitting device (Figure 4 Element 140) and an image sensor (Figure 4 Element 110), provided on the support member (See annotated drawing below. The light emitting device 140 and image sensor 110 are provided on the support member).

    PNG
    media_image1.png
    239
    471
    media_image1.png
    Greyscale


	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified IRobot to incorporate the teachings of Kim to provide an optical sensor including a tube, a support member, a light emitting device, and an image sensor provided on the support member. IRobot disclosed an optical sensor having a light emitter and light receiver. It would be within the skill of a person having ordinary skill in the art to substitute the optical sensor of IRobot with the optical sensor of Kim. Doing so would yield predictable results of emitting light and having it received to acquire an image of the floor. See MPEP 2143.	

	Regarding claim 20, IRobot discloses all elements of the robot as stated above including wherein the at least one processor is further configured to determine a moving direction of the main body based on an image of the floor acquired by the image sensor (As disclosed above, the wheel-floor proximity sensor acquires an image to detect cliffs or drops and prevents the robot cleaner from traveling over these cliffs or drops when detected. When a cliff is detected, the processor would change the direction of travel to prevent the robot from falling).
IRobot fails to disclose wherein the at least one processor is further configured to determine a moving distance based on an image acquired by the image sensor.

	Kim teaches wherein the at least one processor is further configured to determine a moving distance based on an image acquired by the image sensor (Paragraphs 0038-0039 “First, when the luminous diode 140 irradiates light, the light is directively irradiated onto the bottom surface through the light guide 130 formed at the body of the mobile robot. Herein, the irradiated light is reflected in several directions along the bottom surface, and the reflected light is focused through the light lens 120. Accordingly, the image sensor 110 senses intensity change of the light reflected onto the bottom surface and captures an image about the bottom surface. According to that, displacement can be measured by comparing the captured image with a previous image stored in the memory.” And “Afterward, the microcomputer 50 calculates moving direction and motion of the mobile robot on the measured displacement value and outputs an actual moving distance.”.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified IRobot to incorporate the teachings of Kim to further configure the processor to determine a moving distance of the main body based on an image of the floor acquired by the image sensor. Doing so would allow the robot to more accurately track its movements and would enhance the cleaning ability of the robot but determining how much distance the robot has actually covered. Moving distance can be inaccurate when solely measured by rotation of the wheel because the distance doesn’t account for the wheel rotating but not having good traction so slippage cause the actual distance to be different than the measured distance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gilbert (US20120167917) discloses a surface treatment robot configured to remove waste from a cleaning surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723